Citation Nr: 0201508	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  99-06 830	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio




THE ISSUE

Entitlement to an earlier effective date for the award of 
service connection for post-traumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD 
and assigned a 30 percent rating effective as of February 7, 
2001.  

The Board notes that the veteran submitted a PTSD stressor 
statement that was received in December 1997.  He referred to 
being in considerable episodes of combat.  The veteran then 
stated that he had suffered a hearing loss as a result of his 
exposure to acoustic trauma in combat.  He claimed that he 
had a 65 percent hearing loss in his right ear.  The Board 
construes the veteran's comments as a claim for entitlement 
to service connection for a hearing loss.  However, this 
claim has not yet been developed by the RO.  It is therefore 
referred to the RO for further adjudicatory action.


FINDINGS OF FACT

1.  The veteran submitted a claim for entitlement to service 
connection for PTSD in November 1997.

2.  His claim for service connection was denied in March 
1998.  The veteran perfected an appeal of the denial of 
service connection in April 1999.

3.  The veteran was granted service connection for PTSD in 
March 2001; an effective date of February 7, 2001, was 
established.

4.  Although Supplemental Statements of the Case were issued 
in March and June 2001 as to the propriety of the effective 
date for the award of service connection, no Substantive 
Appeal was filed.


CONCLUSION OF LAW

The Board does not have jurisdiction over the question of 
entitlement to an earlier effective date for service 
connection for PTSD.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, an appeal to the Board consists of a timely filed 
Notice of Disagreement (NOD) in writing and, after a 
Statement of the Case (SOC) has been furnished, a timely 
filed Substantive Appeal.  38 C.F.R. § 20.200 (2001).  The 
Substantive Appeal can be set forth on a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction (AOJ).  38 C.F.R. § 
20.202 (2001).  To be considered timely, the substantive 
appeal must be filed within 60 days from the date that the 
AOJ mails the SOC to the appellant or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302(b) (2001).  Additionally, there are situations where 
issues not covered in a SOC may be addressed for the first 
time by the AOJ in a supplemental SOC.  In such a case, a 
Substantive Appeal must be filed with respect to the newly 
addressed issue within 60 days in order to perfect an appeal 
of the new issue.  38 C.F.R. § 20.302(c) (2001).  VA 
regulations also provide that the period for filing a 
Substantive Appeal may be extended for good cause.  38 C.F.R. 
§ 20.303 (2001).

In this case the veteran submitted a claim for entitlement to 
service connection for PTSD in November 1997.  That claim was 
originally denied in March 1998 on the 

basis that there was no diagnosis of PTSD.  The veteran 
submitted his notice of disagreement in July 1998.  He was 
issued a SOC in August 1998 and perfected his appeal as to 
the issue of entitlement to service connection for PTSD in 
April 1999.

Associated with the claims folder is a decision review 
officer (DRO) conference report dated in December 2000.  The 
report noted that the veteran's representative had made it 
known that the last VA examination of record was dated in 
June 1998 and that there was more current medical evidence 
available that might be favorable to the veteran's claim.  A 
new VA examination was to be scheduled.

The veteran was reexamined on February 7, 2001.  He was 
diagnosed with PTSD at that examination.  Based on this 
diagnosis, the RO granted service connection for PTSD in 
March 2001, effective as of the date of the examination, 
February 7, 2001.

The RO then issued a supplemental SOC regarding the propriety 
of the effective date for the grant of service connection.  
In April 2001 the veteran submitted copies of VA outpatient 
treatment records dated as early as 1997 that he felt 
demonstrated a diagnosis of PTSD.  The RO then issued a 
second supplemental SOC in June 2001 that addressed the issue 
of an earlier effective date for service connection.  There 
was no further submission from the veteran.

What is significant about this case is that no Substantive 
Appeal has been filed.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely NOD to a rating decision denying the benefit sought, 
and a timely Substantive Appeal, or after the appellant has 
filed a timely Substantive Appeal in response to a 
supplemental SOC that addressed a new issue.  38 U.S.C.A. § 
7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993); 
38 C.F.R. §§ 20.200, 20.302.  Accordingly, the instant case 
must be dismissed as there is no Substantive Appeal of 
record.



ORDER

The case is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

